DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.
Response to Amendment
	The May 9, 2022 Amendment has been entered. Claims 1, 6, 7, 12, 19, and 20 have been amended. Claims 2, 4, 5, 11, and 22 have been canceled.  Claim 1 has been amended to specify that the method includes exposing said component to a source of electromagnetic radiation, wherein the source of EMR is a xenon lamp, wherein the first material is in dry particulate form when sintered by the xenon lamp, and wherein the first material is selected from the group consisting of wherein the first material is selected from the group consisting of Yttria-stabilized zirconia (YSZ), 8YSZ (8mol% YSZ powder), gadolinia-doped ceria (GDC or CGO), Samaria-doped ceria (SDC), Scandia-stabilized zirconia (SSZ), Lanthanum strontium manganite (LSM), Lanthanum Strontium Cobalt Ferrite (LSCF), Lanthanum Strontium Cobaltite (LSC), Lanthanum Strontium Gallium Magnesium Oxide (LSGM), nickel oxide (NiO), Cu2O, CuO, lanthanum chromite, doped lanthanum chromite, and combinations thereof. Support for the Amendment is provided by the Applicant’s original disclosure including the Specification including at ¶ [7]-[12] and [189].
Response to Arguments
	The Amendment overcomes the objection of Claim 2 and the 35 U.S.C. 112(b) rejection of Claims 1-20 and 22-24. The objection and 35 U.S.C. 112(b) rejection are accordingly withdrawn.
	The Amendment overcomes all of the rejections under 35 U.S.C. 103 and 35 U.S.C. 102 set forth by the March 8, 2022 Final Rejection and the rejections are accordingly withdrawn.
	New grounds of rejection are asserted below in view of the amended claim language.
Prior Art
US2014/0072720 to Watkins (“WATKINS”) 
KR1020170052816 (previously cited “D1”)
US2021/0323068 to Nauka et al. (previously cited “NAUKA”)
Park et al., Rapid, cool sintering of wet processed yttria-stabilized zirconia ceramic electrolyte thin films. Sci Rep 7, 12458 (previously cited Year: 2017)
Yu et al. Review of flash sintering: materials, mechanisms and modelling, Advances in Applied Ceramics, 116:1, 24-60, DOI: 10.1080/17436753.2016.1251051 (previously cited Year: 2017)
US2017/0098857 to Carlson discloses xenon lamp sintering of copper oxides.
Abstract of Mitchell and Wood, Rapid and Low Temperature Densification of Gadolinia Doped Ceria Barrier Layers by Photonic Curing, Technical Report No. DOE-nanohmics-SC0017134, Publication Date 2017-12-04

Claim Interpretation
	The claimed term “in situ” (instant Claims 14 and 20) is defined by the Applicant’s Specification, ¶[0032], which states “[i]n situ in this disclosure refers to the treatment (e.g., heating) process being performed either at the same location or in the same device of the forming process of the compositions or materials.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8, 9, 12, 14, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WATKINS.

	Regarding Claim 1, WATKINS discloses a method of treating a component comprising: exposing said component to a source of electromagnetic radiation (EMR) (abstract, ¶45 additive fabrication of metal oxide structures via patterning compositions of nanoparticles and includes applying EMR such as IR, UV and others to the nanoparticles) such that at least a portion of the component is sintered (¶45; ¶69-70; ¶139 each disclose pulse curing/sintering with EMR), wherein the component consists essentially of a first material and optionally a second material (¶69-70 nanoparticles may be a first material of meal oxide or a mixture of a first and second material such as metal oxide and metals, semiconductors, carbon, graphene, and others); wherein the first material is selected from the group consisting of, for example, YSZ, GDC (¶82); wherein the source of EMR is a xenon lamp (¶69-70), and wherein the EMR has a wavelength ranging from 10 to 1500 nm (¶70, UV to IR wavelengths; ¶134 365 nm UV light) and the EMR has a minimum energy density of 0.1 Joule/cm2(¶134, 12 mw/cm2 converts to 0.12 j/cm2), and wherein the first material is in dry particulate form when sintered by the xenon lamp (¶139 discloses removal of solvent from the nanoparticles before photonic curing; Claim 6 materials include YSZ, CeO2 and others).  
	Regarding Claim 3, WATKINS discloses the method of claim 1, wherein the treated component has no cracking because the disclosure is silent with respect to the presence of cracks, and the samples illustrated by Fig. 2A-2F, Fig. 3-9, Fig. 11, Fig. 12, and Fig. 15A-16F all illustrate crack free samples derived from the procedure taught by WATKINS.  
	Regarding Claim 6, WATKINS discloses the method of claim 1 [[4]], wherein the second material is selected from the group consisting of, for example, graphene (¶ 67).
	Regarding Claim 8, WATKINS discloses the method of claim 1 comprising controlling, for example, the duration of exposure (¶134; ¶130; ¶127; ¶120; ¶118 each teach controlled irradiation including duration, wavelength, and intensity control).
9. (Original) The method of claim 1 further comprising at least one step that may include additive manufacturing (¶45, additive manufacturing).  
	Regarding Claim 12, WATKINS discloses a method of making a fuel cell (¶92) comprising depositing a material on a substrate; heating the material using electromagnetic radiation (EMR) such that at least a-4- 4877-6609-8719.1Atty. Dkt. No. 126582-0170portion of the material is sintered, wherein the EMR is provided by a xenon lamp; wherein the deposited and heated material forms a part of the fuel cell, wherein the material is selected from the group YSZ, GDC, and others as discussed above with respect to Claim 1, and combinations thereof; and wherein the material is in dry particulate form when sintered by the xenon lamp (each as discussed above with respect to Claim 1).  
	Regarding Claim 14, WATKINS discloses the method of claim 12, wherein heating is performed in situ (as shown by Fig. 1A).  
	Regarding Claim 18, WATKINS discloses the method of claim 12, wherein the electromagnetic radiation examples provided by WATKINS comprise an exposure duration of 15 minutes as discussed above, which is within the range of no less than 0.1 ms .  
	Regarding Claim 20, WATKINS discloses a method of making a fuel cell comprising depositing a material on a substrate; heating the material in situ using electromagnetic radiation (EMR) to cause at least a portion of the material to sinter, wherein the deposited and heated material is a part of the fuel cell, wherein the EMR is provided by a xenon lamp; and wherein the material is selected from the group consisting of Yttria-stabilized zirconia (YSZ), 8YSZ (8mol% YSZ powder), gadolinia-doped ceria (GDC or CGO), Samaria-doped ceria (SDC), Scandia-stabilized zirconia (SSZ), Lanthanum strontium manganite (LSM), Lanthanum Strontium Cobalt Ferrite (LSCF), Lanthanum Strontium Cobaltite (LSC), Lanthanum Strontium Gallium Magnesium Oxide (LSGM), nickel oxide (NiO), Cu2O, CuO, lanthanum chromite, doped lanthanum chromite, and combinations thereof, and wherein the material is in dry particulate form when sintered by the xenon lamp (each as discussed above with respect to Claim 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-9, 12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of WATKINS.

	Regarding Claim 1, D1 discloses a method of treating a component of a fuel cell (abstract and “Technical Field” section, perovskite thin film suitable for use as an electrode for a fuel cell) comprising: exposing said component of the fuel cell to a source of electromagnetic radiation (abstract, extreme short-wave white light irradiation onto the perovskite thin film for sintering) such that at least a portion of the component is sintered and a surface temperature of the component 500° C or greater (p. 10, right column), or 700°C or greater (p. 17, right column), which overlaps and renders obvious the claimed range of from about 1000 °C to about 2000 °C, and further discloses wherein the component comprises a first material (p. 13 right column, such as zirconia, ceria, and lanthanide perovskites). D1 also discloses the EMR is “extreme short-wave white light” having energy of 60~70 J (abstract; see also p. 9 xenon flashlamp intensity of 0.01~100 J/cm2) which is within the claimed EMR energy density range of a minimum of 0.1 J/cm2. 
	D1 is silent with respect to the wavelength range being within the claimed range of from 10 to 1500 nm. However, one of ordinary skill in the art would understand that the “extreme short-wave white light” produced by xenon flash (abstract, p. 19 right column) comprises a wavelength that overlaps the claimed range of EMR having a wavelength ranging from 10 to 1500 nm. Alternatively, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have selected a wavelength within the claimed range when applying the invention of D1. The motivation for doing so would have been to merely select a workable range of wavelength for the short-wave white light sintering process, suitable to achieve the desired sintering of the disclosed materials.
	D1 is silent with respect to the materials being in dry particulate form at the time of sintering.
	WATKINS discloses sintering of dry particles for fuel cell applications including fuel cell electrode and electrolyte materials, with the use of xenon lamp irradiation in order to enable rapid sintering with localized sintering that permits use of substrates that remain at low temperatures (abstract and as discussed above with respect to Claim 1). WATKINS further teaches that xenon lamp sintering is suitable for the sintering of YSZ and GDC nanoparticles.
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified D1’s step of providing the zirconia or ceria based material such as YSZ or GDC (as used by each of 3 and WATKINS) to be provided in the form of nanoparticles, and for the nanoparticle layer to be dried prior to xenon lamp sintering as taught by WATKINS. This would have been obvious because WATKINS teaches this is an alternative to using inorganic precursor materials that provides an advantage of reduced shrinkage (WATKINS ¶48-49, “It is believed that because the sol-gel precursor already has crystalline properties along with the metal oxide, upon calcination, there is an overall reduction in shrinkage of the nanoparticle composition that would otherwise occur”; see also ¶52-55),
	D1 further discloses the method of claim 1, wherein the first material comprises lanthanum strontium cobaltite (LSC, p. 18 right column ¶2-3), lanthanum strontium manganate (LSM, p. 14 ¶2-4), YSZ, SSZ, SDC, or nickel oxide (p. 11 right column), as claimed. WATKINS also teaches the use of YSZ or GDC nanoparticles that are dried prior to sintering. D1 further discloses adding a second material to the component (p. 11 right column, where various materials may be present together in the precursor solution such as nickel oxide or nickel and ysz or nickel and SDC, or zirconia and ceria). WATKINS similarly teaches the use of a second material, including for example graphene as discussed above. D1 further discloses exposing the second material to the electromagnetic radiation (p. 11 teaches the mixture of materials may be irradiated with intense pulsed light such as zirconia group and ceria group precursor materials).  
	Regarding Claim 3, D1 further discloses the method of claim 1, and no cracks or other crack like defects are taught by D1, and accordingly D1 teaches wherein the treated component has no cracking. Similarly WATKINS teaches no cracks are formed as discussed above.
	Regarding Claim 8, D1 further discloses he method of claim 1 and D1 further discloses the xenon flash intense pulsed light can have a controlled pulse width, controlled pulse gap, controlled pulse number, and controlled pulse intensity and duration (page. 9 last paragraph).
	WATKINS also discloses controlled pulse duration and other parameters during xenon lamp sintering.
	Regarding Claim 7, while each of D1 and WATKINS disclose use of a second material in the method of Claim 1 as discussed above, D1 and WATKINS are silent with respect to the volume fraction of the second material in the component in the fuel cell is no greater than 50%. However, one of ordinary skill in the art reading D1 in view of WATKINS would have found it obvious to have selected the amount of the second material to be within the claimed range. The motivation for doing so would have been to merely utilize a workable range of second material content, suitable to provide a sintered fuel cell component consistent with the disclosure of D1 in view of WATKINS.
	Regarding Claim 9, D1 further discloses the method of claim 1 further comprising at least one step selected from the group consisting of screen printing or spraying (p. 8-9) as claimed.
	Regarding Claim 12, D1 further discloses a method of making a fuel cell comprising depositing a material on a substrate (abstract); heating the material using electromagnetic radiation (abstract, intense pulsed light) such that sintering is at 500°C or greater, which overlaps the claimed range wherein at least a-4-4889-5330-8162.1Atty. Dkt. No. 126582-0170 portion of the material is sintered and a surface temperature of the material is from about 1000 °C to about 2000 °C, wherein the deposited and heated material forms a part of the fuel cell (abstract, perovskite thin film).
	WATKINS further discloses the sintering of dry YSZ or GDC nanoparticles as discussed above wherein the deposited and heated materials form a part of the fuel cell such as electrode or electrolyte as discussed above.
	Regarding Claim 14, D1 further discloses the method of claim 12, wherein heating is performed in situ because the light is applied to the materials at which heating occurs at the material location consistent with the Applicant’s definition of “in situ” in the Specification at ¶[0032].  WATKINS also conducts sintering in situ as shown by Fig. 1-2.
	Regarding Claim 15, D1 further discloses the method of claim 12, wherein the electromagnetic radiation is performed in 1-1,000 pulses (p. 9 right column last paragraph) which is within the claimed range of no greater than 10,000 exposures.  
	Regarding Claim 16, D1 further discloses the method of claim 12, wherein the electromagnetic radiation has a burst frequency of 10-4-1000 Hz. D1 discloses the pulse width of the xenon flash lamp is 0.1 to 100 ms, the pulse gap of the xenon flash lamp is 0.1 to 100 ms, and the pulse number of the xenon flash lamp may be 1 to 1,000 (translation p. 5).
	Regarding Claim 18, D1 further discloses the method of claim 12, wherein the electromagnetic radiation has a pulse width of 0.1-100 ms (p. 9 right col. last paragraph) which is within the claimed range of exposure duration no less than 0.1 ms.  WATKINS discloses a pulse duration of 15 minutes as discussed above which is also within the claimed range.
	Regarding Claim 19, D1 further discloses the method of claim 12, and is silent with respect to the xenon lamp (p. 9) has a capacitor voltage of no less than 100 V as required by Claim 19. However, D1 teaches applying the same EMR type as claimed, from the same EMR source as claimed – xenon lamp sintering with EMR produced by the xenon lamp. Additionally, D1 discloses control of the EMR wavelength, frequency, pulse width, pulse duration, and other parameters similarly to the Applicant’s Specification. One of ordinary skill in the art reading D1 would have understood, and found it obvious, to modify the capacitor voltage to be within the claimed range in order to identify and select a workable range of capacitor voltage that is suitable to produce the sintering effect desired by the invention of D1. 
Regarding Claim 20, D1 further discloses a method of making a fuel cell comprising depositing a material on a substrate (abstract, depositing “precursor” material onto substrate); heating the material in situ using electromagnetic radiation (EMR) to cause at least a portion of the material to sinter (abstract, pulsed light sintering), wherein the deposited and heated material is a part of the fuel cell (abstract, claim 8 where the material is part of the fuel cell electrode), and wherein a surface temperature of the material is 500°C or more as discussed above, wherein the EMR is provided by xenon lamp as discussed above. 
Furthermore, modifying D1 in view of WATKINS as discussed above results in the claimed invention including wherein the material may be YSZ or GDC and others and wherein the material is in dry particulate form when sintered by the xenon lamp.
Claims 10, 13, 17, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of WATKINS, further in view of NAUKA.

	Regarding Claim 10, D1 discloses the method of claim 9, however is silent with respect to the claimed additive manufacturing comprises material jetting, binder jetting, inkjet printing, aerosol jetting, or aerosol jet printing, vat photopolymerization, powder bed fusion, material extrusion, directed energy deposition, sheet lamination, ultrasonic inkjet printing, or combinations thereof.
	NAUKA discloses additive manufacturing methods known in the art that comprise binder jetting (¶[0010], “spreading powder bed material followed by applying binder fluid and repeating, to form a green part”), powder bed fusion (¶ [0040] “can then be exposed to energy from an energy source 112 to cause the binder fluid to bind the powder bed material together at the pattern”), inkjet printing (¶ [0040] inkjet jetting), or material jetting (¶[0010]). NAUKA further discloses these are known additive manufacturing processes that facilitate the flexibility of 3D printing, and that the resin jetting on inorganic powder materials can provide a green part that can be handled before heat treatment (¶ [0010]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise the additive manufacturing methods of NAUKA for depositing the inorganic materials of D1 prior to sintering, such as material jetting, binder jetting to form a resin bonded green part, powder bed fusion to form a green part prior to sintering. The motivation for doing so would have been to (1) utilize well-known additive manufacturing material deposition processes to deposit the material of D1 prior to flash sintering, (2) form a resin supported green part prior to flash sintering for improved handling prior to sintering, and (3) utilize the layer by layer flexibility provided by these additive manufacturing processes.
	Regarding Claim 13, D1 and NAUKA are relied upon as above with respect to Claim 10, and modifying D1 in view of NAUKA as asserted above results in the claimed invention wherein depositing comprises material jetting, binder jetting, inkjet printing, or powder bed fusion as claimed.
	Regarding Claim 17, D1 is silent with respect to the claimed exposure distance, however NAUKA further discloses the method of claim 12, wherein the electromagnetic radiation has an exposure distance of no greater than 50 mm (¶ [0035], light source distance of 5-150 mm overlaps the claimed range).  
	Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided the xenon lamp of D1 at an exposure distance within the claimed range as taught by NAUKA. The motivation for doing so would have been to provide an exposure distance known in the art to be suitable for xenon lamp pulsed light sintering as taught by NAUKA.
	Regarding Claim 23, D1 is relied upon as above with respect to the method of claim 20.
	D1 and NAUKA are relied upon as above with respect to Claim 10, and modifying D1 in view of NAUKA as asserted above results in the claimed invention wherein depositing comprises material jetting, binder jetting, inkjet printing, or powder bed fusion as claimed.
	Regarding Claim 24, D1 and NAUKA are relied upon as above. D1 and NAUKA are silent with respect to utilizing a multi-nozzle additive manufacturing method as claimed.
However, inkjet printing heads may comprise multiple nozzles as is well-known in the art. Alternatively one of ordinary skill in the art would have been motivated to utilize multiple nozzles to deposit multiple sections of material simultaneously, or for the deposition of a variety of materials from different nozzles. The mere duplication of parts, here utilizing multiple nozzles for the additive manufacturing method such as that taught by NAUKA and discussed above, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Here duplicating the number of nozzles to comprise multiple nozzles as claimed for the additive manufacturing process of D1 modified in view of NAUKA would have been obvious, would have provided only the expected result of configuring D1 to allow deposition of multiple streams of material at the same time, in different locations, or while one nozzle is off line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729